DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 1/13/2021 is acknowledged.  Claims 13-19 were cancelled in said amendment.  Claims 1 and 4-12 are pending and under examination.


Claim Objections
	Claims 8-19 and 12 are indicated as withdrawn in the amendment filed on 1/13/2021. However, in the office action mailed on 10/16/2020, these claims were withdrawn and examined.


Specification
The objection to the specification, as set forth on page 3 of the office action mailed on 10/16/2020, is withdrawn in view of the amendments to the specification.


Withdrawn Rejections
1.  All rejections of claims 13, 14, and 16-19 are moot in view of the cancellation of the claims.

2.  The rejection of claims 1 and 4-12 under 35 U.S.C. 112(a), as being directed to subject matter that was not described in such a way as to convey that Applicants had possession of the claimed invention, as set forth on pages 5-8 of the office action mailed on 10/16/2020, is withdrawn.
In the response received on 1/13/2021, the Applicants argue that genotyping methods were well-known in the art, and could have been readily practiced by one skilled in the art even without guidance.  MPEP 2164/05(a) states that the specification need not disclose what is well-known to those skilled in the art, and preferably omits that which is well-known to those skilled and already available to the public.
et al (Science, 2007, 316:5830, cited in the IDS filed 8/24/2017) teaches a genome-wide association study and investigates the relationship between 9p21 risk and myocardial infarction, and discloses methods of genotyping individuals to identity 9p21-associated risk.  Helgadottir was incorporated by reference, and one skilled in the art would have understood that Applicants were in possession of the claimed invention at the time of filing because (1) Applicants disclosed the link between the 9p21 risk allele and atherosclerosis, (2) Applicants disclosed various SNPs of interest in diagnosing individuals with the 9p21 allele, and (3) Applicants incorporation by reference of Helgadottir discloses methods for genotyping individuals for 9p21 risk.
These arguments have been fully considered and are persuasive.

3.  The rejection of claims 1 and 4-12 under 35 U.S.C. 112(a) as lacking enablement for methods of reducing atherosclerotic plaque comprising administering any TNF inhibitor other than etanercept, as set forth on pages 10-11 of the office action mailed on 10/16/2020, is withdrawn.
In the response received on 1/13/2021, the Applicants argue that the Examiner cited the Oberio reference to show that the effect of TNF inhibition on atherosclerotic plaque size was not predictable, but the Oberio reference is not representative of the state of the art.  The Applicants argued that the majority of TNF inhibitors show the opposite effect as observed in Oberio, Specifically, Ferrante et al (Rheumatol. Int., 2009, 30(2):193-198), Del Porto el al (Rheumatology, 2007, 46(7):1111-1115), Branen et al (Arterioscler. Thromb. Vasc. Biol., 2004, 11(2):2137-2142), Di Minno et al (Arterioscler. Thromb. Vasc. Biol., 2011, 31(3):705-712), and Angel et al (Am. J. Hypertension, 2012, 25(6):644-650) each show that TNF inhibitors such as infliximab and adalimumab reduced atherosclerosis relative to control groups.  As such, the results of Oberio which showed increased atherosclerotic plaque size after TNF inhibition are the exception rather than the norm as it pertains to the effects of TNF inhibitors on atherosclerosis, and therefore a skilled artisan would not have required undue experimentation to practice the instant invention as claimed.
These arguments have been fully considered and are persuasive.





New Grounds of Rejection

Claim Interpretation
The claims of the instant invention recite methods of “reducing atherosclerotic plaque”.  The specification does not explicitly define this limitation, and given the broadest reasonable interpretation consistent with the relevant art, “reducing atherosclerotic plaque” can encompass reducing atherosclerotic plaque size, incidence, development, or occurrence.  For the purpose of examination, this limitation has been broadly interpreted so as to consider each of these interpretations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

As an initial note, the previous office action stated that the relevant art does not teach or suggest methods of “reducing atherosclerotic plaque” in a subject with a 9p21 risk allele by administering an anti-CD47 agent and an anti-TNF agent (10/16/2020 office action at p. 13).
However, after further reconsideration and additional search, the Examiner has determined that the relevant art does suggest the method of the instant invention, for the reasons set forth in detail below.

1.  Claims 1, 4-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Holdt et al (Arterioscler. Thromb. Vasc. Biol., 2012, 32:196-206), in view of Clemmons et al (US 2012039896, of record), in view of Le et al (US 5,919,452, of record), and further in view of Di Minno et al (Arterioscler. Thromb. Vasc. Biol., 2011, 31:705-712), as evidenced by WO2010/070047 (of record).

Claim 1 is directed to a method of reducing atherosclerotic plaque in a human subject, the method comprising:
genotyping the subject for the presence of at least one 9p21 risk allele, where an individual determined to have a 9p21 risk allele for atherosclerosis is treated by administering to the subject an effective dose an effective dose of an anti-CD47 agent and an anti-TNF agent, thereby inhibiting atherosclerotic plaque.

Claim 4 is directed to the method of Claim 1, wherein the anti-CD47 agent reduces the binding of CD47 on an apoptotic cell to SIRP on a phagocytic cell.

Claim 5 is directed to the method of Claim 4, wherein the anti-CD47 agent specifically binds CD47.

Claim 6 is directed to the method of Claim 5, wherein the anti-CD47 agent is an antibody.

Claim 8 is directed to the method of Claim 4, wherein the anti-CD47 agent is a soluble SIRP reagent.

Claim 9 is directed to the method of Claim 8, wherein the agent is a high affinity soluble SIRP reagent.

Claim 10 is directed to the method of Claim 4, wherein the anti-CD47 agent specifically binds SIRP.

Claim 11 is directed to the method of Claim 1, wherein the anti-TNF agent is an antibody that binds to TNF.

Claim 12 is directed to the method of claim 1, wherein the anti-TNF agent is a soluble TNF receptor.

	Holdt teaches that the 9p21 allele is associated with cardiovascular disease, including atherosclerosis and carotid artery plaque (see abstract).  In particular, the 9p21 allele shows a significant carotid atherosclerosis plaque (Table 1; p. 198, 2nd column, last paragraph – p. 199, 1st column, 1st paragraph), and Holdt teaches that the 9p21 allele is diagnostic for cardiovascular disease and promoting atherosclerosis (p. 198, 2nd column, 2nd paragraph.  Holdt is silent with respect to a method of reducing atherosclerotic plaque by administering an anti-CD47 agent and an anti-TNF agent.
	Clemmons teaches a monoclonal antibody what specifically binds an epitope of the human IAP protein and is an antagonist of IAP to SHPS-1 binding (see claims 1 and 6).  The instant specification, at paragraph 0047, teaches that “IAP” is another name for CD47, and it is known in the art that “SHPS-1” is another name for SIRP, as evidenced by WO2010/070047, of record).  Therefore, Clemmons discloses an antibody that binds CD47 and reduces/blocks binding of CD47 to SIRP.  The instant invention defines an “anti-CD47 agent” as one which binds CD47 and blocks binding of CD47 to SIRP, and therefore the antibody of Clemmons can be considered as an “anti-CD47 agent”.  Although Clemmons does not explicitly teach that its antibody reduces the binding of CD47 on an apoptotic cell to SIRP on a phagocytic cell, one of ordinary skill would have had a reasonable expectation that the antibody would have done so due to the fact that it blocks CD47-SIRP binding.  Clemmons further teaches methods of treating atherosclerosis in a subject by administering an effective amount of this antibody (claims 13 and 17), and therefore Clemmons teaches treatment of atherosclerosis by administration of an effective amount of an antibody that can be considered to be an “anti-CD47 agent”.
	Clemmons is silent with respect to administration of this antibody in combination with an anti-TNF agent.
However, Le teaches that atherosclerosis is a TNF-mediated pathology (column 34, line 34), and discloses a method of treating atherosclerosis by administration of an anti-TNF antibody (claim 12).   is involved in the pathology of atherosclerosis, and subjects with psoriatic arthritis (PsA) have a higher incidence of atherosclerosis as measured by increased carotid intima-media thickness (C-IMT) (see abstract; p. 705, 1st column – p. 706, 1st paragraph).  Di Minno also teaches that subjects with PsA are frequently treated with TNFa inhibitors, and Di Minno assessed the effect of TNFa inhibitors and other therapeutic agents on development of atherosclerosis.  In particular, Di Minno disclosed that that PsA patients were treated with the TNF inhibitors Etanercept, adalimumab, or infliximab, as well as other agents, including methotrexate (p. 706, 1st column – “Subjects”), followed by assessment of atherosclerotic plaque, as measured by C-IMT ≥ 1.3 mm (p. 706, 2nd column – “C-IMT Measurements”).  Di Minno showed that patients treated with either TNF inhibitors or DMARDs such as methotrexate exhibited reduced incidence of carotid plaques (i.e. C-IMT ≥ 1.3 mm) compared to controls (see Table 1), with subjects receiving TNF inhibitors exhibiting the greatest decrease p. 708, 1st column).

	With respect to the limitations of claim 1, it would have been prima facie obvious as of the filing date of the instant invention, to combine the teachings of Holdt, Clemmons, Le, and Di Minno to arrive at a method of genotyping a subject for a 9p21 allele, and then reducing atherosclerotic plaque by administering an anti-CD47 agent and an anti-TNF agent.  Specifically, one of ordinary skill would have known that subjects with the 9p21 allele are at increased risk of developing atherosclerotic plaque, as evidenced by the significant association between atherosclerotic plaque and the 9p21 allele. Furthermore, because both inhibition of CD47 and TNF were both shown to be effective in treatment of atherosclerosis, with Di Minno showing that TNFinhibition reduced atherosclerotic plaque, one of ordinary skill would have had the motivation to administer these agents to a subject identified with the 9p21 allele.  In particular, Clemmons teaches that its CD47 agents can be administered in combination with other therapeutic agents, such as methotrexate and other DMARDS (Clemmons at paragraph 0092), and Di Minno shows that TNF inhibitors are more effective than DMARDS such as methotrexate in reducing atherosclerotic plaque.  Therefore, because anti-CD47 antibodies were disclosed by Clemmons as being useful for treating atherosclerosis, and Le teaches treatment of atherosclerosis with anti-TNF antibodies that Di Minno showed were superior in reducing atherosclerotic plaque, it would have been obvious to utilize an anti-TNFa antibody as the additional agent in Clemmon’s methods of atherosclerosis treatment.
	Furthermore, no more than routine skill would have been required to apply the teachings of Clemmons, Le, and Di Minno to those of Holdt, as Holdt would have provided a reasonable expectation that genotyping a subject for the 9p21 allele would have identified subjects in need of treatment of atherosclerotic plaque, and Clemmons, Le, and Di Minno would have provided a reasonable expectation that administering anti-CD47 antibodies and TNF inhibitors would be effective for such treatment.  Thus, prima facie obvious to combine the teachings of Holdt, Clemmons, Le, and Di Minno to advantageously achieve a method of reducing atherosclerotic plaque in a subject by genotyping said subject for the presence of a 9p21 risk allele, and then treating the identified subject with a combination of anti-CD47 and anti-TNF agents.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the teachings of Holdt, Clemmons, Le, and Di Minno, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

	With respect to the limitations of claims 4-6, it is noted that although Clemmons does not explicitly teach that its antibody reduces the binding of CD47 on an apoptotic cell to SIRP on a phagocytic cell, one of ordinary skill would have had a reasonable expectation that the antibody would have done so because Clemmons teaches that its antibodies bind CD47 and block CD47-SIRP binding (e.g. see Clemmons at claim 1).
	With respect to the limitations of claims 8 and 9, Clemmons teaches that other antagonists are useful in its invention provided that they disrupt binding of IAP (CD47) to SHPS-1 (SIRP), and teaches that such useful antagonists include SHPS-1-Fc fusion proteins, and proteins consisting essentially of the SHPS-1 binding domain of IAP (paragraphs 0072-0076).  Given the broadest reasonable interpretation, these can be considered to be SIRP reagents, and a SIRP-Fc fusion SIRP binding domain would be considered to be soluble SIRP agents that meet the limitations of claim 8.  Furthermore, the SIRPa binding domain of IAP (CD47) can be considered to be a “high affinity” soluble SIRP agent, as claim 9 does not require any particular affinity in order to be considered high affinity.
	With respect to the limitations of claim 10, Clemmons teaches that other useful antagonists for disrupting IAP (CD47) interaction with SHPS-1 (SIRP) include antibodies which specifically bind SHPS-1 (paragraph 0070).
claims 10 and 11, Di Minno teaches that both anti-TNF antibodies (e.g. adalimumab and infliximab) and soluble TNF receptors (etanercept) were effective in reducing atherosclerotic plaque in treated subjects, providing the motivation to administer such agents.

	2.  Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holdt et al (Arterioscler. Thromb. Vasc. Biol., 2012, 32:196-206), in view of Clemmons et al (US 2012039896, of record), in view of Le et al (US 5,919,452, of record), and further in view of Di Minno et al (Arterioscler. Thromb. Vasc. Biol., 2011, 31:705-712), as evidenced by WO2010/070047 (of record), as applied to claims 1, 4-6, and 8-12, and further in view of Liu et al (WO2011/143624, published 11/17/2011, of record).

Claim 7 is directed to the method of Claim 6, wherein the antibody is humanized 5F9-hIgG4.

Holdt, Clemmons, Le, and Di Minno teach as described above, but none teach administration of the 5F9-hIgG anti-CD47 antibody.  However, Liu discloses antibodies specific for CD47, including the 5F9 antibody, and humanized variants of the 5F9 antibody (see paragraphs 0022, 0035, 00104-00107; Fig. 9; see also claims with respect to SEQ ID NOs 20-25).  Liu teaches that such humanized antibodies can be IgG4 antibodies (paragraphs 0008).  Furthermore, Liu teaches that CD47 inhibits phagocytosis by interaction with SIRP (paragraph 0001), and that phagocytosis is induced by the B6H12 antibody, which blocks interaction between CD47 and SIRP (paragraph 0097).  Liu also shows that the 5F9 antibody induces phagocytosis (paragraph 00108; Fig. 14).  Because this antibody induces phagocytosis, wherein phagocytosis is stimulated by inhibition of CD47-SIRP interaction (as shown by the B6H12) antibody), one of ordinary skill would reasonably conclude that the 59F antibody also blocks interaction of CD47 and SIRP, and therefore is also an acceptable anti-CD47 agent.

Therefore, it would have been prima facie obvious to apply the antibody of Liu to the method suggested by Holdt, Clemmons, Le, and Di Minno, such that Liu’s 59F antibody was utilized for said method.  In particular, because Clemmons teaches that atherosclerosis can be treated by administering an anti-CD47 antibody that blocks binding of CD47 to SIRP, and Liu teaches that the humanized 5F9 antibody also appears to block binding of CD47 to SIRP, it would have been obvious to one of ordinary skill in the art that the humanized 5F9 anti-CD47 antibody of Liu, including IgG4 variants thereof, could be substituted for the antibody of Clemmons, and administered in combination with an anti-TNF antibody as suggested by Le and Di MInno for reduction of atherosclerotic plaque in a subject identified as having a 9p21 genotype, as taught by Holdt.  One of ordinary skill would have recognized that the simple substitution .  Furthermore, this combination of prior art elements, specifically the combination of the 5F9 anti-CD47 antibody with an anti-TNF antibody, would have provided a reasonable expectation of predictable results, namely effective treatment of atherosclerosis because both anti-CD47 antibodies that block CD47-SIRP interaction and anti-TNF antibodies were previously shown to be therapeutic for this condition.  Therefore, it would have been obvious to practice a method of reducing atherosclerotic plaque in a subject identified as having a 9p21 risk allele comprising administering the 5F9 antibody, including an IgG4 isoform of this antibody, in combination with an ant-TNF antibody (KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007)).
	Furthermore, no more than routine skill would have been required to exchange the anti-CD47 antibody of Clemmons for the Liu’s 59F anti-CD47 antibody, as Liu provides a reasonable expectation that this antibody would be therapeutically advantageous due to its ability to block CD47-SIRP interaction.  Therefore, one of ordinary skill would have reasonably expected that a subject identified has having a 9p21 risk allele would be in need of reducing atherosclerotic plaque (via the teachings of Holdt), and a reduction in atherosclerotic plaque could be effectively achieved by administering the 5F9 anti-CD47 IgG4 antibody of Liu in combination with an ant-TNF antibody, as suggested by Le and Di Minno.  Therefore, it would have been prima facie obvious to combine the teachings of Holdt, Clemmons, Le, Di Minno, and Liu to advantageously achieve a method of reducing atherosclerotic plaque in a subject by genotyping said subject for the presence of a 9p21 risk allele, and then treating the identified subject with a combination of Liu’s anti-CD47 5F9 antibody and and anti-TNF agents.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the teachings of Holdt, Clemmons, Le, Di Minno, and Liu, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of U.S. Patent No. 10,329,354 in view of Le et al (US 5,919,452, issued 7/6/1999) and Di Minno et al (Arterioscler. Thromb. Vasc. Biol., 2011, 31:705-712),

	With respect to claims 1, 11, and 12, the ‘354 claims recite methods of reducing atherosclerotic plaque in a subject by administering an anti-CD47 polypeptide that reduces the binding of CD47 on an apoptotic cell to SIRP on a phagocytic cell (see claim ‘354 claim 1), and thus recite methods of reducing atherosclerotic plaque by administration of an agent which meets the instant invention’s definition of an anti-CD47 agent.  The ‘354 claims further recite that the subject is genotyped for the presence of a 9p21 risk allele (‘354 claim 2).
Although the ‘354 claims do not recite combined administration of the anti-CD47 polypeptide with an anti-TNF antibody, Le teaches treatment of atherosclerosis by administering an anti-TNF antibody (see claim 12 of Le), and Di Minno teaches that administration of anti-TNFa antibodies (alalimumab, infliximab) or soluble TNF receptor (etanercept) to subjects with atherosclerotic plaque resulted in a  antibodies or soluble TNF receptors are individually useful for treatment of atherosclerosis, and it would therefore been obvious to combine them into one treatment for atherosclerosis.  In re Kerkhoven (205 USPQ 1069, CCPA 1980) summarizes:
"It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a combination that is to be used for the very same purpose: the idea of combining them flows logically from their having been individually taught in the prior art."

	In particular, the idea of combining an anti-TNF agent with the ‘354 methods flows logically from the teachings of Le and Di Minno, wherein these references teach administration of TNFa inhibitors for treatment of atherosclerosis (Le), and that inhibition of TNFa results in a reduction in atherosclerotic plaque (Di Minno).  Thus, the advantage of combining a TNFa agent, such as an anti-TNF antibody or a soluble TNFa receptor, with the anti-CD47 antibodies of the ‘354 methods would be readily apparent.
	With respect to claims 4-7, the ‘354 claims recite administering an agent that binds CD47 and reduces binding of CD47 on an apoptotic cell to SIRP on a phagocytic cell (‘354 claim 1), wherein the agent that binds CD47 is an antibody (‘354 claim 3) and specifically, the 5F9-hIgG antibody (‘354 claim 4.)
	With respect to the limitations of claims 8-10, ‘354 claims 6-9 recite that the anti-CD47 agent is a soluble SIRP reagent, specifically a high affinity SIRP reagent, or is an antibody that specifically binds SIRP. 


Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646